DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 02/25/2020.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,592,200.  Although the conflicting claims are not identical, they are not patentably distinct from claims 1-20 of the current Application are obvious in view of claims 1-20 of U.S. Patent No. 10,592,200.  
	Below is a chart showing the similarities and differences of instant application independent claim 1; and U.S. Patent No. 10,592,200, independent claim 1.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10,592,200 by providing or transcoding “the first audio stream with a first format” to “a second format with a second format that is support by the second playback device”, as different from “applying first processing algorithm to the first audio stream” as presented in claim 1 of 10,592,200, in order to provide compatible and suitable data format for the audio stream by the first playback device for audio playback by the second playback device.
	Dependent claims 2-10 are written that having substantially the same limitations as arranged in various dependent claims 2-10 of U.S. Patent No. 10,592,200. 

	Method claims 11-20 of the instant application are corresponding to method claims 11-20 of U.S. Patent No. 10,592,200, and they are rejected for the same reasoning as set forth for the rejection of apparatus claims 1-10 since the apparatus claims perform the same functions as the method claims.

U.S. Patent No. 10,592,200
16/782,962
1.  A media playback system comprising a first playback device and a second playback device, the first playback device configured to perform operations comprising: 

  generating, via a processor of the first playback device, one or more first audio streams from the received audio content by applying one or more first audio processing algorithms to the received audio content;
  generating, via the processor of the 
first playback device, one or more second audio streams from the received audio content by applying one or more second audio processing algorithms to the received audio content;  and 
  transmitting, via a network interface of the input interface, the generated one or more first audio streams to the second playback device, wherein the first playback device comprises one or more transducers;
  the second playback device configured to perform operations comprising: 
  receiving, via a network interface of the second playback device, the generated one or more first audio streams;  
  processing, via a processor of the second playback device, the received one or more first audio streams, wherein processing the received one or more first audio streams comprises converting the received one or more first audio streams to one or more first analog audio signals;  and 
  
  while the one or more transducers of the first playback device are inactive, outputting, via one or more transducers of the second playback device, the one or more first analog audio signals. 

encoded in a first format that is unsupported by the second playback device; 
  transcoding, via a processor of the first playback device, the first audio stream to one or more second audio streams representing the audio content, the one or more second audio streams encoded in a second format that is supported by the second playback device; and 
  transmitting, via the network interface, the one or more second audio streams to the second playback device, wherein the first playback device comprises one or more transducers; 
  
  the second playback device configured to perform operations comprising: 
  receiving, via a network interface of the second playback device, the one or more second audio streams; 
  
  processing, via a processor of the second playback device, the received one or more second audio streams, wherein processing the received one or more second audio streams comprises converting the received one or more second audio streams to one or more analog audio signals representing the audio content; and 
  while the one or more transducers of the first playback device are inactive, outputting, via one or more transducers of the second playback device, the one or more analog audio signals representing the audio content.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Issued patent(s) 10,296,288, 9,886,234 of parent application(s) 15/888,789, 15/009,319 are made of record here as pertinent art to the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/           	Primary Examiner, Art Unit 2654                                                                                                                                                                                              	06/14/2021